Citation Nr: 1122553	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a bilateral hand disability. 

3.  Entitlement to service connection for a skin disability. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service from January 1955 to July 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  By that rating decision, the RO denied service connection for left shoulder and bilateral hand disabilities.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for connection for skin and stomach disabilities.  The Veteran appealed the RO's October 2006 rating action to the Board.   

By a January 1996 rating action, the RO, in part, denied the Veteran's claim for service connection for a skin disability as not well grounded.  (See January 1996 rating action).  In a February 1996 letter to the Veteran, the RO informed the Veteran that he had been awarded non-service-connected pension benefits, but  failed to disclose that his claim for service connection for a skin disability had been denied as being not well grounded.  (See February 1996 letter from the RO to the Veteran).   

Thus, because the Veteran did not receive notice of the RO's January 1996 denial of the claim for service connection for a skin disability, that determination did not become final and binding on the merits.  Generally, a decision does not become final and binding until written notification of the decision is issued to the claimant.   See 38 U.S.C.A. § 5104(a) (West 2002); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25 (2010).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a claimant, he or she must first receive written notification of the decision); see, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the claimant of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.  Thus, the Veteran's claim for service connection for a skin disability has remained open and pending since VA received his initial claim for this disability in August 1995.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending, but conversely, that a claim that has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

In view of the foregoing, the Board has characterized the Veteran's claim for service connection for a skin disability on the merits, rather than first requiring the submission of new and material evidence to reopen this claim.  38 C.F.R. § 3.156 (2010).  Thus, this issue has been framed as that listed on the title page.

The issues of entitlement to service connection for a skin disability and whether new and material evidence has been received to reopen a previously denied claim for service connection for a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability did not originate during the Veteran's period of military service or until decades thereafter, and is not otherwise related thereto.

2.  A bilateral hand disability did not originate during the Veteran's period of military service or until decades thereafter, and is not otherwise related thereto.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral hand disability was not incurred in or aggravated by active service, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.  The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.
VA provided the Veteran with pre-adjudication notice on the Pelegrini II VCAA elements in a December 2005 letter.  The letter informed the Veteran to let VA know of any evidence he thought would support his claims for service connection for left shoulder and bilateral hand disabilities, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send what "we need."

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was informed of the Dingess elements in an August 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim. Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via a December 2005 letter.  Id.

Regarding VA's duty to assist the Veteran with the claims for service connection for left shoulder and bilateral hand disabilities, the Board observes that the Veteran's service treatment records (STRs) were destroyed by a 1973 fire at the National Personnel Records Center (NPRC).  (See VA Form 07-3101, Veterans Administration Request For Information, dated in May 1978).  There is no indication that further efforts by the RO to retrieve these records would yield a favorable result.  In cases, such as here, where the Veteran's STRS have been destroyed or lost, the Board is under a duty to advise the claimant to advise the Veteran of other forms of evidence, such as lay testimony, to support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Here, in letters to the Veteran, issued in December 2005 and April 2006, the RO advised him of alternative types of evidence to support his claims for service connection for left shoulder and bilateral hand disabilities, including statements from service medical personnel and/or buddies, medical evidence from various private clinicians and facilities since service discharge, pharmacy prescription records and insurance examination reports. VA Form 21-4142, Authorization and Consent to Release Information, and VA Form 13055, Request For Information Needed to Reconstruct Medical Data, were enclosed with the letters.  In response, the Veteran provided VA Form NA Form 13055, dated in January 2006.  However, despite several requests from the RO, the Veteran did not furnish dates and unit assignments that were specific enough for the NPRC to search sick/morning reports or records from the Surgeon General's Office (SGO) for the claims for service connection for left shoulder and bilateral hand disabilities.

Regarding the above-cited service connection claims, the Veteran has not been afforded VA examinations with opinions to determine the etiology of any currently present left shoulder and bilateral hand disabilities.  The Board finds that the first showing of these disabilities was several decades after the Veteran was discharged from military service in July 1959.  There is no competent medical evidence that his left shoulder and bilateral hand disabilities, currently diagnosed as degenerative joint disease of the left shoulder and neuropathy of the hands, were manifested to a compensable degree in close proximity to his discharge from military service in July 1959, nor is there such evidence relating either disorder to military service to support a finding that it "may be associated with" his period of active military service.

By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Therefore, a VA examination and medical opinion is not necessary for the claims for service connection for left shoulder and bilateral hand disabilities and will not be provided.  Id.

Accordingly, the Board finds that no prejudice to the Veteran t will result from an adjudication of this appeal in the decision below.  Rather, remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  Laws and Regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis and an organic disease of the nervous system, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002), 38 C.F.R. §§ 3.307, 3.309 (2010).



III. Merits Analysis

The Veteran contends that he has left shoulder and bilateral hand disabilities that originated during his period of active military service and that symptoms referable to both disabilities have continued since discharge.  He maintains that he injured his left shoulder when he fell off a truck while on field duty in the Republic of Korea.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2006).  

The unavailability of the Veteran's STRs from his period of military service does not free him from the requirement that he provide competent evidence of a nexus (i.e., link) between any currently diagnosed left shoulder and bilateral hand disabilities.  

The Board finds that because the preponderance of the competent and probative evidence of record is against a finding that either disability is etiologically related to military service or that arthritis of the left shoulder was manifested to a compensable degree within a year of service discharge, the claims will be denied. 

The first post-service evidence of any left shoulder and bilateral hand disabilities was in November1995 and January 2006, respectively.  (See November 1995 and January 2006 VA treatment reports, reflecting that the Veteran has been as having degenerative joint disease of the left shoulder and neuropathy after he complained of numbness of the hands, respectively).   

The length of time between the Veteran's separation from active military service in July 1959 and his initial complaints of a left shoulder disorder and numbness of the hands in 1995 and 2006, respectively, is compelling evidence against a finding continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Therefore, entitlement to service connection for left shoulder and bilateral hand disabilities, currently diagnosed as degenerative joint disease of the left shoulder and neuropathy of the hands, based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the Veteran's degenerative joint disease of the left shoulder and neuropathy of the hands after service under 38 C.F.R. § 3.303(d), the Board notes that there is no medical evidence, private or VA, of a causal association or link between these disabilities and an established injury, disease, or event of service origin.  Hickson, supra.   Therefore, the Board also finds that service connection for left shoulder and bilateral hand disorders, currently diagnosed as degenerative joint disease of the left shoulder and neuropathy of the hands, is not warranted based on the initial documentation of these disabilities after service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

The Board also finds that service connection is not warranted for arthritis of  the left shoulder or neuropathy of the hands on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 because the record complaints of, much less a diagnosis of these disabilities to a compensable degree within a year of service discharge in July 1959.

It is very clear that the Veteran believes that he is entitled to service connection for left shoulder and bilateral hand disabilities.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.

However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which service connection may be granted for either one of the above-cited disabilities.   As the evidence of record fails to show that the Veteran's degenerative joint disease of the left shoulder and neuropathy of the hands are related to a period of active military service or that arthritis of the left shoulder or neuropathy of the hands were manifested to a compensable degree within a year of discharge from active military service, the preponderance of the evidence is against the claims for service connection for left shoulder and bilateral hand disabilities and they are denied.


ORDER

Service connection for a left shoulder disability is denied. 

Service connection for a bilateral hand disability is denied. 


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is warranted prior to further appellate review of the claim for service connection for a skin disability and whether new and material evidence has been received to reopen a previously denied claim for service connection for a stomach disorder.  

Regarding the Veteran's skin disability, he contends that during military service in Korea, he experienced discoloration of the skin on his feet.  (See, VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2006).  As noted above, the Veteran's STRs were destroyed and are not of record.  VA and private post-treatment records disclose that the Veteran has been diagnosed as having vitiligo, a skin disorder that has been present since the age of 17.  (See VA treatment report, dated in July 2000).  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre- existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

A VA examination is necessary to determine the etiology of the Veteran's skin disorder, to include whether any pre- existing vitiligo was aggravated by the Veteran's military service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Finally, the Veteran reported that after service discharge in July 1959, he received treatment for his skin disability at the military medical facility at Fort Hamilton, Brooklyn, New York.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 2006).  On remand, the RO/AMC must attempt to obtain these records. 

The Veteran contends that his current stomach disorder, currently diagnosed as peptic ulcer disease, had its onset during his period of active military service and that he has experienced continuous symptoms since service discharge.  
As noted above, the Veteran's STRs were destroyed by a 1973 fire at the NPRC.  In letters to the Veteran, issued in December 2005 and April 2006, the RO advised the Veteran of alternative types of evidence to support his claims for service connection for left shoulder and bilateral hand disabilities, including statements from service medical personnel and/or buddies, medical evidence from various private clinicians and facilities since service discharge, pharmacy prescription records and insurance examination reports. VA Form 21-4142, Authorization and Consent to Release Information, and VA Form 13055, Request For Information Needed to Reconstruct Medical Data, were enclosed with the letters.  In response, the Veteran, in part, submitted VA Form 21-4138, Statement in Support of Claim, dated in January 2006, wherein he indicated that after service discharge in July 1959, he received treatment for his stomach disorder/ulcer after service discharge in July 1959 at the following military medical facilities: (i) Fort Hamilton, Brooklyn, New York; and (ii) Fort Benning, Georgia.  

VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the Veteran first showing that new and material evidence has been submitted.  Although under 38 U.S.C.A § 5103(f) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

As it is unclear whether the Veteran received in-patient or outpatient treatment for his stomach disorder/ulcer at the above-cited military medical facilities and because in- patient treatment records are sometimes stored separately from outpatient records, the Veteran should be contacted to clarify this matter.  In the event, the Veteran was treated at any, or all, of these facilities on an in-patient basis for his stomach disorder/ulcer, an attempt to obtain the records of any claimed in-patient treatment should be made by the RO/AMC on remand.


Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and ascertain whether he was treated for stomach and skin disabilities (i) Fort Hamilton, Brooklyn, New York; and (ii) Fort Benning, Georgia on an in-patient or outpatient basis after service discharge in July 1959.  If such treatment was on an in-patient basis, the Veteran should provide a three month approximation of when he received treatment for any stomach and skin disorders, at the respective military medical facilities.

Using the approximation provided by the Veteran, the RO/AMC should request the Veteran's in- patient records from the medical facility that served any military base(s) where the Veteran was treated on an in-patient basis, as records of this nature are often kept separate from individual service medical records. Efforts to obtain records from a Federal department or agency should end only if VA concludes that the records sought do not exist, that further efforts to obtain those records would be futile, or where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Any negative response should be in writing and associated with the Veteran's claims folder.

If after making reasonable efforts, the RO/AMC cannot locate such records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA skin examination. If undertaken, both the RO/AMC's attention is called to the provisions of law regarding the presumptions of soundness and aggravation of pre-existing disorders as outlined above.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.

(c) After reviewing the claims files and this remand, the examiner must provide an opinion as to whether any currently diagnosed skin disorder clearly and unmistakably existed prior to the Veteran's period of military service, and if so, whether it clearly and unmistakably was not aggravated during active duty service.  If it was aggravated, the examiner should opine as to whether the increase was the result of natural progression of the condition.

If the examiner concludes that the Veteran has a skin disorder that did not clearly and unmistakably exist prior to military service, the examiner must opine as to whether it is etiologically related to any incident of active service or had its onset within the initial post-service year.

A complete rationale, with citation to relevant medical findings, must be supplied for all opinions rendered.

If the examiner is unable to render an opinion without resort to speculation, this must be noted and explained.

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for the skin examination and to cooperate in the development of the claim for service connection for a skin disorder.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned skin examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the skin examiner's  report.  If any report does not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.

6.  The RO/AMC should then readjudicate the claim of whether new and material evidence has been received to reopen a previously denied claim for service connection for a stomach disorder and entitlement to service connection for a skin disorder.

If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  If any such action does not resolve the above-cited claims, the RO/AMC shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


